DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The amendment to the claims filed May 16, 2022 is sufficient for the Examiner to withdraw the objection to claim 1.
Claim Interpretation
Applicant references “the burners” in claim 1, 4, and 6.  The Examiner interprets “the burners” as referencing “a plurality of burners” recited in line 4 of claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant claims in claim the first soot layer is formed by moving the one burner in a reciprocating manner in the longitudinal direction in lines 9-10.  The Examiner cannot find support for this amendment.  Based on the specification ([0022]), the first soot layer is formed by moving the burner when the burner reaches the second boundary position B2 from the first boundary position B1.  There is support for an outer layer formation step formed by reciprocating the burner, but no support for the first soot layer.  The Examiner does not find support in [0016], [0020], [0022], [0024], [0033], [0044], and [0046] for the first soot layer is formed by moving the one burner in a reciprocating manner (i.e. back and forth) in the longitudinal direction, as claimed in claim 1.  If this is in error, please provide the paragraph number, or if the support is implicit please provide an explanation of the implicit support.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-8, in claim 1, Applicant claims a first layer formation step “using no more than one burner among a plurality of burners in a burner group”, it is unclear to the Examiner what method steps Applicant is claiming by the term “using”, please clarify the claim.  Claims 2-8 depend from claim 1, and are also indefinite. 
EXAMINER’S COMMENTS – CLAIMS/Response to Arguments
Based on the scope of the claims, as understood by the Examiner, the Arguments presented by Applicant are persuasive.  However, Due to the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) issues with the claims the Examiner is unable to determine allowability of the claims.  
Below is a discussion of the closest prior art based on the scope of the claims as understood by the Examiner.  
Reference - Balakrishnan et al. (US 2005/0092030 – hereinafter Balakrishnan)
Balakrishnan (Figs. 1, 5, and 9, ([0002], [0010], [0016] and [0057]-[[0059]) discloses a method for producing an optical fiber preform having porous soot layers by the flow of gases and reactants towards a burner towards a starting base material (“mandrel 10” or “core cane 46”) while traversing a burner/burners in a longitudinal direction while rotating the starting base material.  Balakrishnan discloses an embodiment where a first soot layer (“insulating layer 48”) is formed by a multiple burner deposition process by traversing multiple burners 70, 72 but having only burner 70 lighted during the deposition of the first soot layer and once the first soot layer of the glass soot has been deposited by soot depositing burner 70, burner 72 is lighted and the additional soot layer 66 is deposited by both burners 70 and 72.  Balakrishnan further discloses wherein both burners 70 and 72 deposit soot onto glass rod 46, the forward traverse rate of the burners is greater during the deposition of the insulating layer 48 of glass soot than forward traverse rates of the burners during the deposition of the additional glass soot layer and discloses formation of the first layer (i.e. insulating layer 48) by a first forward traverse rate until a thickness t has been reached, and ([0057]) discloses the additional soot layer 66 is depositing at a second forward traverse rate to a desired thickness.  Balakrishnan further discloses a reverse traverse rate and illustrates the reverse by “R” in the figures ([0051]).  Therefore, based on the disclosure by Balakrishna, it would obvious to a person having ordinary skill in the art, in the deposition of the first soot layer (“insulating layer 48”) during the traversing of burners 70 and 72 provides for a first layer formation step of continuously forming in a longitudinal direction of a rotating base material without break a first soot layer on a surface of the rotating starting base material, and the deposition of an additional soot layer 66 by both burners 70 and 72 provides for a second layer formation step of forming second soot layers on an outside of the first soot layer, while supplying a raw material gas (i.e. reactants discussed above) to each burner (70, 72) among burners of a burner group (70 and 72) in a reciprocating manner (forward and  reverse traverse) in the longitudinal direction relative to the rotating starting base material, wherein the burner group and the starting base material move relative to each other along the longitudinal direction.
Alternate embodiment, Balakrishnan (Figs. 1, 5, and 9, ([0002], [0010], [0016] and [0057]-[[0059]) discloses a method for producing an optical fiber preform having porous soot layers by the flow of gases and reactants towards a burner towards a starting base material (“mandrel 10” or “core cane 46”) while traversing a burner/burners in a longitudinal direction while rotating the starting base material.  Balakrishnan discloses an embodiment where a first soot layer (“insulating layer 48”) is formed by a multiple burner deposition process by traversing multiple burners 70, 72 but burner 72 is directed away from glass rod 46 and the additional soot layer 66 is deposited by both burners 70 and 72.  .  Balakrishnan further discloses wherein both burners 70 and 72 deposit soot onto glass rod 46, the forward traverse rate of the burners is greater during the deposition of the insulating layer 48 of glass soot than forward traverse rates of the burners during the deposition of the additional glass soot layer and discloses formation of the first layer (i.e. insulating layer 48) by a first forward traverse rate until a thickness t has been reached, and ([0057]) discloses the additional soot layer 66 is depositing at a second forward traverse rate to a desired thickness.  Balakrishnan further discloses a reverse traverse rate and illustrates the reverse by “R” in the figures ([0051]).  Therefore, based on the disclosure by Balakrishna, it would obvious to a person having ordinary skill in the art, in the deposition of the first soot layer (“insulating layer 48”) during the traversing of burners 70 and 72 provides for a first layer formation step of continuously forming in a longitudinal direction of a rotating base material without break a first soot layer on a surface of the rotating starting base material, and the deposition of an additional soot layer 66 by both burners 70 and 72 provides for a second layer formation step of forming second soot layers on an outside of the first soot layer, while supplying a raw material gas (i.e. reactants discussed above) to each burner (70, 72) among burners of a burner group (70 and 72) in a reciprocating manner (forward and  reverse traverse) in the longitudinal direction relative to the rotating starting base material, wherein the burner group and the starting base material move relative to each other along the longitudinal direction.  
However, Balakrishna fails to disclose a first soot layer having a thickness of no more than 1.0 mm while forming the first layer with one burner.  Balakrishna ([0053]) discloses a first soot layer 48 on core cane 46 that has a thickness of t of at least about 5mm, this teaches away from the claimed range of a thickness of no more than 1.0 mm by depositing (i.e. using) one burner.  
Reference – Nunome – US2012/0321891
Nunome (Figs. 2 and 3, [0053]-[0059]) discloses an outside vapor deposition device and method of manufacturing an optical fiber preform comprising a plurality of burners (8, 10, 11, 12, 13) in a burner group, an optical fiber core (corresponding to a starting base material), depositing glass particles on the periphery of the core, the burners traversing while the core rod is rotating ([0059]), a layer of glass particles of one layer (soot layer) outside deposited by each burner during one traverse that provides for a first layer formation step and an outer layer formation step, and ([0021]) a single soot layer to be approximately 80 microns (0.08 mm).  Based on the disclosure of Nunome, it would be obvious to a person having ordinary skill in the art, a first soot layer having a thickness of 80 microns, which is within Applicant’s claimed range of no more than 1.0 mm.  Further, based on the disclosure of Nunome, it would be obvious to a person having ordinary skill in the art, a first soot layer formed by one burner during a first traverse.  Nunome fails to disclose the first soot layer is formed by moving the one burner in a reciprocating manner in the longitudinal direction.  
Reference Ishihara – US 2012/0291494
Ishihara ([0028]) discloses a deposition thickness ranges from about 0.03 to 0.6 mm/layer depending on traverse speed.  Ishihara fails to disclose a plurality of burners.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741